DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/27/2022 has been entered.
 
Response to Arguments
Applicant's arguments filed on 01/27/2022 have been fully considered but they are not persuasive. 
Examiner notes that it is the premise of the proposed invention that “the conventional inter prediction encoding uses motion vectors of the same resolution obtained by interpolating all video encoding units, such as blocks, slices, and pictures, of a video with the same resolution” and the Specification proposes “to improve the encoding efficiency by adaptively changing the resolution of the motion vector” by 
Since prior art enables the adaptation in general terms, Examiner suggests elaborating on the particular block-level flags or signal alterations that Applicant uses to implement a particular beneficial adaptation.

On pages 4-7 Applicant substantively argues that “According to claim 1, the "video decoding apparatus" first decodes, at the sequence level … Srinivasan discusses the feature of switching a resolution of motion estimation (corresponding to the motion vector resolution of Claim l) on a frame-by-frame basis or other basis. … ”
Examiner notes that sequence level is an example of “other basis” which is well established in the art.  In view of the art cited below, this selection appears to be obvious.
Applicant further argues on page 7:  “The sequence layer flag of Srinivasan, however, is information related to a range of a motion vector (See paragraphs [0072 - 0073] of Srinivasan), but not to a precision or resolution of the motion vector.”
As Examiner noted repeatedly and as cited in the reasons for rejection below, Srinivasan indicates both a range and a resolution which are both indicators of the bit number resolution of the motion vector value. 
On pages 7-9, Applicant argues:  “For solving issues resulting from the different motion vector resolutions between the current block and the neighboring blocks, the claimed apparatus generates the predicted motion vector, by rounding a motion vector candidate derived from one of the neighboring blocks such that the rounded motion vector candidate has the same motion vector resolution as that of the motion vector difference identified by the resolution information dedicated to the current block. … In paragraph [0 1 13] of Srinivasan … The scaling is performed in such a way that half-pixel offsets are preferred over quarter pixel offsets. In the second step, a sequence level 1-bit FASTUVMC element is used to determine if further rounding of chrominance motion vectors is necessary for speed optimization at a decoder side. In paragraph [0113] of Srinivasan, Srinivasan merely discusses the method for deriving the chrominance motion vectors for a macroblock (corresponding to the current block in Claim 1) from the luminance motion vector(s) of the same macroblock.”
Examiner notes that rounding in Srinivasan specifically solves “the issue resulting from the difference in the motion vector resolutions” of two blocks, and AAPA describes that this can occur between neighboring blocks of pixels.  The fact that applicant has recognized another advantage which would flow naturally from following the suggestion Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  
This indicates that Applicant’s proposed solution to referencing motion vectors of a different resolution is known in the art in this exact context.  Thus there is a substantive support for obviousness as noted below.
Applicant argues:  “In Srinivasan, Srinivasan never recognizes the issues resulting from the block-by-block based switching for the motion vector resolution, and moreover provides no solution for the issues.”
Examiner notes that Srinivasan indicates that this technique can be applied to various “other basis” in the video coding hierarchy, an example of which is being claimed.  The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 6-7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 20050013372 to Srinivasan (Srinivasan) in view of US 5778192 to Schuster (Schuster).  Also note similar descriptions in Applicant admitted prior art (“AAPA”) in the Specification.

Regarding Claim 1:  “A video decoding apparatus for inter-predicting a current block to be decoded in a current picture by adaptively determining a motion vector resolution in units of blocks split from the current picture, the apparatus comprising
reconstruct a motion vector difference of the current block from a bitstream;  (“only a differential motion vector (DMV) for the PMV is encoded … A decoder reconstructs the current motion vector by adding the PMV and the OMV transmitted …”  AAPA, Specification, Paragraphs 4-5.)
reconstruct, from the bitstream, resolution information dedicated to the current block among the blocks split from the current picture,  (“the resolution may be enhanced en bloc through interpolation of the reference frame, and a OMV corresponding to a differential value between the current motion vector and a PMV determined through estimation of the motion of the current block may then be encoded and transmitted.”  AAPA, Specification, Paragraph 6.  Although Paragraph 6 is directed to encoding the resolution enhancement information dedicated to the block, Paragraph 5 indicates that “A decoder reconstructs the current motion vector” according to the encoded motion information including the encoded resolution enhancement information.  Additionally, see particular examples of the ways this information can be encoded in the secondary reference below.)
the resolution information specifying one among a plurality of motion vector resolutions which respectively indicate resolutions of motion vector differences; … identify the resolution of the motion vector difference of the current block by using the resolution information;  (“the resolution may be enhanced en bloc … the enhancement of the resolution of the 
derive a motion vector predictor by rounding a motion vector candidate derived from a pre-decoded neighboring block of the current block based on the resolution information such that the rounded motion vector candidate has the same resolution as the resolution of the motion vector difference identified by the resolution information, (“resolution may be enhanced en bloc through interpolation of the reference frame, and a DMV corresponding to a differential value between the current motion vector [based on the enhanced resolution] and a PMV [predicted from surrounding blocks] determined through estimation of the motion of the current block may then be encoded and transmitted. … the enhancement of the resolution of the reference video also causes an enhancement of the resolution of the motion vector …”  AAPA, Specification, Paragraph 6.  Thus it is well understood to a person of skill in the art of data processing, that in order for the derivation operation to work, all values in the derivation operation must be interpolated or rounded to the same resolution basis as the target motion vector.  See Srinivasan, Paragraph 113 (“the chrominance motion vectors that are at quarter pel offsets will be rounded”) and statement of motivation below.)
wherein the converting includes division and multiplication operations between the motion vector candidate and a power of 2, the power being decided based on the resolution information  (Under the broadest reasonable interpretation consistent with the specification and ordinary skill in the art, division and multiplication operations between the motion vector candidate and a power of 2 is embodied by respectively a decrease or “an enhancement of the resolution of the motion vector, which increases the quantity of bits generated by the encoding of the DMV” and the motion vector it represents, because a decrease or an increase of resolution by ‘n’ bits is a division or multiplication of the value by 2 to the power of ‘n’.  See AAPA, Specification, Paragraph 6.  Note that the claim broadly covers embodiments of all powers of 2 including n=0 which is the default case of the prior art offering no resolution enhancement, and “division and multiplication” operations used together tend to cancel each other out, once again resulting in the default case of no resolution enhancement.)
reconstruct a current motion vector of the current block by adding the motion vector difference to the motion vector predictor; and (“A decoder reconstructs the current motion vector by adding the PMV and the DMV”  AAPA, Specification, Paragraph 6.)
predict the current block by interpolating pixels in a reference picture of the current block using the current motion vector.”  (“the resolution may be enhanced en bloc through interpolation of the reference frame”  AAPA, Specification, Paragraph 6.)
AAPA does not teach embodiments of the claim language below.
Srinivasan teaches such embodiments in the context of encoding and decoding video using video coding standards:
a microprocessor configured to:  (“The processing unit (110) executes computer-executable instructions”  Srinivasan, Paragraph 31.)
“decode a resolution change flag from a header of a sequence of pictures that includes the current picture, the resolution change flag indicating at a level of the sequence whether or not resolutions of motion vector differences are adaptively determined [at a level of the blocks;]  (“The entropy decoder (380) entropy decodes entropy-coded quantized data as well as entropy-coded side information” corresponding to the header information.  Srinivasan, Paragraph 62.  “the encoder (200) encodes the vectors and produces side information … For example, the encoder produces a sequence layer flag that indicates whether extended motion vectors [having different pixel resolutions] may be present …”  Srinivasan, Paragraphs 47-48.)
[motion vector differences are adaptively determined] at a level of the blocks;    (Note that motion vectors are conventionally determined at the level of the blocks: “The predicted frames may be divided into regions called macroblocks. A matching region in a reference frame for a particular macroblock is specified by sending motion vector information for the macroblock.”  Srinivasan, Paragraph 7.)
Srinivasan teaches an additional pertinent embodiment of “reconstruct, from the bitstream, resolution information dedicated to the current block among the blocks split from the current picture,” (“For example … if extended motion vectors may be present, produces a picture layer signal for each forward or bi-directionally predicted frame, and possibly other frames, that indicates whether an extended motion vector range is used for that frame,”  where the encoder “can switch the resolution of the motion estimation on a frame-by-frame basis or other basis” within the marked sequence.   Srinivasan, Paragraphs 47- 48.  It is also well understood in the art, that the bases for encoding a sequence of video embodies “encoding units, such as blocks, slices, and pictures [frames],” and that “the resolution may be enhanced en bloc”  See AAPA, Specification, Paragraphs 6-7.)
“wherein, when the resolution change flag indicates that the resolutions of the motion vector differences are not adaptively determined, the microprocessor is configured to identify resolutions of motion vector differences of all of the blocks as a 1/4 fractional pixel precision without decoding the resolution information at the level of the blocks.”  (“the motion estimator (210) can estimate motion by pixel, 1/2 pixel, 1/4 pixel, or other increments” Srinivasan, Paragraph 47.  Also note that a codeword “f” can be used to indicate the particular resolution to be used, including setting the resolution of a default state [such as where resolution is not adaptively determined].  Srinivasan, Paragraph 72.)

Finally, in reviewing the present application, there does not seem to be objective evidence that indicating resolutions of motion vector differences or the claimed use of flags would produce unexpected results at the level of the ordinary skill in the art, or any other objective indicators of non-obviousness.  Both indication of motion vector resolution and the use of flags are conventional under the disclosed video compression standards H.26X and MPEG.  See Srinivasan, Paragraph 11 and the multitude of locations and layers in the video that store flags produced by the encoding process in Figs. 8-11.
Regarding Claim 2:  “The apparatus of claim 1, wherein the plurality of motion vector resolutions includes at least two of a 1 pixel precision, a 1/2 fractional pixel precision, a 1/4 fractional pixel precision, or a 1 /8 fractional pixel precision.”  (“The motion estimator (210) can estimate motion by pixel, ½ pixel, ¼ pixel, or other increments, and can switch the resolution of the motion estimation on a frame-by-frame basis or other basis,” indicating both (a) the specific examples and (b) general 
Regarding Claim 6:  “The apparatus of claim 1, wherein the microprocessor is configured to determine an interpolation filter depending on the resolution of the motion vector difference which is identified based on the resolution information, and interpolate the pixels in the reference picture using the determined interpolation filter.”  (Note the correspondence of “interpolation of the reference frame, and a DMV corresponding to a differential value between the current motion vector and a PMV” AAPA, Specification, Paragraph 6.  Also note an embodiment where:  “Interpolated macroblocks may have up to two associated differential motion vectors (each with horizontal and vertical components). As to signaling for … motion vector prediction, and differential motion vector” where “different MVMODE values may indicate (1) whether motion vector resolution for the frame is quarter pixel or half pixel, (2) what kind of sub-pixel interpolation to use for motion compensation,” thus indicating both the interpolation of predicted blocks, the motion vectors corresponding to sub-areas regions of a frame coded by motion vectors, and the natural dependence of sub-pixel interpolation on the resolution of the applied motion vectors.  Srinivasan, Paragraphs 117, 74, and 7-8.  See statement of motivation in Claim 1.)
Regarding Claim 7:  “The apparatus of claim 6, wherein an interpolation filter used in the resolution of the motion vector difference equal to a 1/2 fractional pixel precision is different from those used in the other resolutions.”  (Under the broadest reasonable interpretation consistent with the specification and ordinary skill in the art, an interpolation filter required to generate 1/2 fractional pixel precision is different MVMODE values may indicate (1) whether motion vector resolution for the frame is quarter pixel or half pixel, (2) what kind of sub-pixel interpolation to use for motion compensation,” Srinivasan, Paragraphs 117, 74, and 7-8.  See statement of motivation in Claim 1.)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20070040711 to Ziauddin as cited in previous Office Actions under Application 13391509 to teach K-th order Exp-Golomb code.
US 5778192 to Schuster (Schuster) as cited in previous Office Actions under Application 13391509.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKHAIL ITSKOVICH whose telephone number is (571)270-7940. The examiner can normally be reached Mon. - Thu. 9am - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on (571)272-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MIKHAIL ITSKOVICH/Primary Examiner, Art Unit 2483